Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bart Seeley on 12/03/2021.
The application has been amended as follows: 
1.	(Previously Presented) A device comprising:
	one or more computer-readable storage media; and
	one or more processors that are in communication with the one or more computer-readable storage media and that are configured to cause the device to perform operations including:
obtaining at least one first image, wherein the at least one first image is defined in an image-space topology;
selecting at least one feature in the at least one first image;
defining a topology based on the at least one feature, wherein the topology is different than the image-space topology;
generating a topology mapping between the topology and the image-space topology;
obtaining a plurality of anomaly scores, wherein each anomaly score of the plurality of anomaly scores was generated based on a respective detection area in a second image that is defined in the image-space topology;

	normalizing each anomaly score in the plurality of anomaly scores based on the respective neighboring anomaly scores in the topology, thereby generating normalized anomaly scores.

2.	(Original) The device of claim 1, wherein the topology is a one-dimensional topology.

3.	(Original) The device of claim 1, wherein the at least one first image includes a plurality of first images, and
wherein the operations further include:
	obtaining a plurality of first-image anomaly scores that include a respective anomaly score for each detection area in the plurality of first images,
	for each detection location in the plurality of first images, calculating a respective anomaly-score variation for the detection location based on the respective anomaly scores of the detection areas that correspond to the detection location.

4.	(Original) The device of claim 3, wherein the operations further include generating the plurality of anomaly scores based on a plurality of raw anomaly scores and on the anomaly-score variations.

5.	(Original) The device of claim 1, wherein normalizing each anomaly score in the plurality of anomaly scores based on the respective neighboring anomaly scores in the topology includes 
generating, in the topology, a respective adjustment factor for each detection area, and 
adjusting each anomaly score based on the respective adjustment factor of the respective detection area that corresponds to the anomaly score.


	smoothing the plurality of anomaly scores in the topology, wherein each anomaly score in the plurality of scores is smooth based on the anomaly score and on anomaly scores in a respective neighborhood of the anomaly score.

7.	(Original) The device of claim 1, wherein the operations further include detecting an anomaly based on the normalized anomaly scores.

8.	(Original) The device of claim 7, wherein detecting the anomaly based on the normalized anomaly scores includes
	identifying one or more of the normalized anomaly scores that exceed a first threshold, and
	identifying one or more of the normalized anomaly scores that exceed a second threshold.

9	(Previously Presented) The device of claim 1, wherein the topology has three or more dimensions.

10.	(Previously Presented) A method comprising:
obtaining a mapping from an image-space topology to a first topology;
obtaining anomaly scores for respective detection areas in an image, wherein the respective detection areas in the image are defined in the image-space topology, and wherein the first topology is different than the image-space topology;
mapping the anomaly scores to the first topology based on the mapping; 
statistically characterizing the anomaly scores in the first topology; and
adjusting the anomaly scores based on the statistical characterization.

11.	(Original) The method of claim 10, wherein statistically characterizing the anomaly scores in the first topology includes
	identifying one or more outlier anomaly scores in the anomaly scores, and


12.	(Original) The method of claim 10, wherein statistically characterizing the anomaly scores in the first topology includes
smoothing the anomaly scores in the first topology, thereby generating smoothed anomaly scores.

13.	(Original) The method of claim 12, wherein statistically characterizing the anomaly scores in the first topology further includes
changing the smoothed anomaly scores that are less than a threshold value to the threshold value.

14.	(Original) The method of claim 12, wherein adjusting the anomaly scores based on the statistical characterization includes
	after smoothing the anomaly scores in the first topology, mapping the smoothed anomaly scores in the first topology to the image-space topology, wherein each of the smoothed anomaly scores is mapped to a respective detection area in the image-space topology.

15.	(Original) The method of claim 14, wherein adjusting the anomaly scores based on the statistical characterization further includes dividing each anomaly score of the anomaly scores by the smoothed anomaly score that corresponds to the same detection area as the anomaly score.

16.	(Currently Amended) One or more computer-readable storage media storing computer-executable instructions that, when executed by one or more computing devices, cause the one or more computing devices to perform operations comprising:
obtaining a plurality of anomaly scores, wherein each anomaly score of the plurality of anomaly scores corresponds to a respective detection area in an image, wherein the image is defined in an image-space topology, wherein each detection area 
obtaining a mapping from the image-space topology to a non-image-space topology, wherein the non-image-space topology is different from the image-space topology;
mapping the plurality of anomaly scores to the non-image-space topology;
adjusting at least one anomaly score of the plurality of anomaly scores based on the anomaly scores that are in a respective neighborhood of the at least one anomaly score, thereby generating adjusted anomaly scores, wherein the respective neighborhood of the at least one anomaly score includes the anomaly scores of the plurality of anomaly scores that are within a predetermined distance of the at least one anomaly score in the non-image-space topology; and
identifying one of more of the adjusted anomaly scores that exceed a threshold.

17.	(Original) The one or more computer-readable storage media of claim 16, wherein the respective neighborhood of the at least one anomaly score includes the anomaly scores of the plurality of anomaly scores that are within a predetermined distance of the at least one anomaly score in the image-space topology.

18.	(Canceled)

19.	(Currently Amended) The one or more computer-readable storage media of claim 16, wherein the non-image-space topology is defined by gradient magnitude and gradient direction of respective values of pixels in the image.						
20.	(Currently Amended) The one or more computer-readable storage media of claim  16, wherein the non-image-space topology is a one-dimensional topology defined by respective intensity values of pixels in the image.
Response to Amendment
	The amendment received 11/11/2021 has been entered in full. 
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 11/11/2021, with respect to claims 1-15 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
Allowable Subject Matter
Claims 1-17, and 19-20 are allowed.
Claims 1-15 are allowable due to the persuasive arguments of the Applicant. Regarding claim 16, as discussed in the interview the closest prior art of record is Sofer et al. US 2020/0003700 which discloses a guided inspection of a semiconductor wafer using an average defect score (see figure 4 and paragraph 0038). However as discussed Sofer does not disclose the limitations amended into claim 16 with the Examiner’s amendment thus claim 16 is also in condition for allowance with its dependent claims 17, and 19-20.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669